DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 11/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  change “timer” in line 4 to “expiration timer”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “departurre” in line 3 to “departure”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “OBU RSRP” in line 2 to “OBU, RSRP”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the technologies corresponding to each slot of the TDM configuration" in lines 2-3 and “the slots” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-19 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Regarding claim 15, it is unclear how there is “each slot of the TDM configuration” when claims 10-11 and 15 are silent on slots of the TDM configuration. Claims 16-19 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Regarding claim 18, it is unclear what “the measurements” in lines 2-3 are referring to since there is measuring in claims 15 and 16. Claim 19 fail to resolve the deficiency of claim 18 and is thus rejected under similar rationale.
Claim 19 recites the limitation "the current TDM configuration" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220287083 by Gomes Baltar et al. (hereinafter Gomes).

Regarding claim 1, Gomes teaches a method of wireless communication, comprising:
determining a time division multiplexed (TDM) configuration based on a distribution of a plurality of technologies in a communication system, the distribution corresponding to a traffic load of each technology (¶ 94, an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; fig. 10, determining an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs. The time slot indications may be the determined allocation of the shared channel for the corresponding V2X RAT discussed previously; ¶ 36, TDM approach 200 to co-channel coexistence includes allocation of resources for a first V2X RAT (“V2X RAT 1” in FIG. 2) and resources for a second V2X RAT (“V2X RAT 2” in FIG. 2), where the resources are allocated to the shared channel at different times; ¶ 94, one or more V2X RATs of a plurality of V2X RATs operating in a service area; ¶ 2, communication system implementations, and in particular, to connected and computer-assisted (CA)/autonomous driving (AD) vehicles, Internet of Vehicles (IoV), Internet of Things (IoT) technologies, and Intelligent Transportation Systems; ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area; ¶ 79, A percentage re-partition of all messages for the given V2X RATs is calculated based on the traffic observations over a given period of time (e.g., x % of all messages are first V2X RAT messages and y % (y=100−x) messages are second V2X RAT messages). Typically, the resource allocations are done based on this type of calculation. For example, if first V2X RAT messages correspond to x % of all messages, then x % of the total amount of resources should be given to the first V2X RAT. Of course, a certain granularity can be applied (e.g., 10% steps or increments, and/or the like), and the closest value to the applicable percentage level is retained; ¶ 38, 50% of the traffic belongs to V2X RAT 1 and 50% of the traffic belongs to V2X RAT 2 for a given geographic location and at a given time. In such a case, each of the two systems/RATs will have 50% of the time resources reserved for their respective transmissions);  
and transmitting the TDM configuration in the communication system (¶ 94, central management entity broadcasts or transmits the determined allocation to ITS-Ss in the service area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42). 

Regarding claim 2, Gomes teaches the method of claim 1, wherein the TDM configuration corresponds to at least two technologies having a common time reference (Gomes ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs…The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source…each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42). 

Regarding claim 3, Gomes teaches the method of claim 2, further comprising assigning a guard interval at the end of slots of the TDM configuration (¶ 99; fig. 8, shows a spacing at the end of two frames of a superframe with a RAT occupying a frame; ¶ 36, Each superframe is divided in two or more slots, where each slot is occupied by a respective RAT; ¶ 39, a contiguous portion of the superframe timing is allocated to each RAT (T) where each RAT is allowed to transmit only in its allocated partition…Additionally, guard intervals at the end of each partition can be introduced to account for synchronization inaccuracies; ¶ 53, A guard time might be included in the beginning of T.sub.a and/or a guard time might be included in the beginning of T.sub.b. The guard time is not depicted in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42) or to account for synchronization inaccuracies (Gomes ¶ 39). 

Regarding claim 4, Gomes teaches the method of claim 2, further comprising allocating a proportional number of slots to each of the at least two technologies, the allocation based on an amount of traffic served by each of the at least two technologies (Gomes ¶ 94, an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; fig. 10, determining an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area; ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs. The time slot indications may be the determined allocation of the shared channel for the corresponding V2X RAT discussed previously; ¶ 42, a fair sharing of the available resources between competing V2X RATs. In various embodiments, the available time resources of a channel are shared fairly between different V2X RATs depending on the relative traffic load which is observed in a given geographic location and at a given time; ¶ 46, ensure a fair resource split among different V2X RAT stations depending on the locally observed penetration of the respective technologies. FIG. 3 shows an example scenario 300 where the sharing of resources depends on locally observed V2X RAT penetration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 5, Gomes teaches the method of claim 2, wherein the at least two technologies comprise LTE V2X and ITS-G5 (DSRC) (Gomes ¶ 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 6, Gomes teaches the method of claim 5, further comprising: measuring a traffic load over a geographical area (Gomes ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area); and periodically updating the TDM configuration to correspond to the measured traffic load (Gomes ¶ 78, In case of a dynamic allocation, the central mgmnt entity 710 also observes whether other ITS-Ss 702 issue (or have recently issued) resource allocation messages…then the observed occupancy situation is used in order to derive a suitable sharing level of the resource(s); ¶ 48, dynamic allocation of channels among multiple V2X RATs; ¶ 63, dynamic resource allocation; ¶ 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 7, Gomes teaches the method of claim 5, further comprising broadcasting TDM configurations via signaling (Gomes ¶ 94 the central management entity broadcasts or transmits the determined allocation to ITS-Ss in the service area; fig. 10, determining an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs. The time slot indications may be the determined allocation of the shared channel for the corresponding V2X RAT discussed previously; ¶ 36, TDM approach 200 to co-channel coexistence includes allocation of resources for a first V2X RAT (“V2X RAT 1” in FIG. 2) and resources for a second V2X RAT (“V2X RAT 2” in FIG. 2), where the resources are allocated to the shared channel at different times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments . The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 9, Gomes teaches the method of claim 8, further comprising: determining departure from a geographic area (Gomes ¶ 68, ITS-Ss will continue using the allocation until it reaches a different geographic region; ¶ 215, detection of a new geolocation within another service area); and determining the TDM configuration is no longer valid upon expiration of the timer or departure from the geographic area (given non-patentable weight since the condition “upon expiration of the timer” is not met. See MPEP 2111.04(II) for more information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments . The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 10, Gomes teaches t method of wireless communication, comprising: 
receiving a time division multiplexed (TDM) configuration that is determined based on a distribution of a plurality of technologies in a communication system, the distribution corresponding to a traffic load of each technology (¶ 94, an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; fig. 10, determining an allocation of the shared channel for each of the one or more V2X RATs based on the determined usage; ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs. The time slot indications may be the determined allocation of the shared channel for the corresponding V2X RAT discussed previously; ¶ 36, TDM approach 200 to co-channel coexistence includes allocation of resources for a first V2X RAT (“V2X RAT 1” in FIG. 2) and resources for a second V2X RAT (“V2X RAT 2” in FIG. 2), where the resources are allocated to the shared channel at different times; ¶ 94, one or more V2X RATs of a plurality of V2X RATs operating in a service area; ¶ 2, communication system implementations, and in particular, to connected and computer-assisted (CA)/autonomous driving (AD) vehicles, Internet of Vehicles (IoV), Internet of Things (IoT) technologies, and Intelligent Transportation Systems; ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area; ¶ 79, A percentage re-partition of all messages for the given V2X RATs is calculated based on the traffic observations over a given period of time (e.g., x % of all messages are first V2X RAT messages and y % (y=100−x) messages are second V2X RAT messages). Typically, the resource allocations are done based on this type of calculation. For example, if first V2X RAT messages correspond to x % of all messages, then x % of the total amount of resources should be given to the first V2X RAT. Of course, a certain granularity can be applied (e.g., 10% steps or increments, and/or the like), and the closest value to the applicable percentage level is retained; ¶ 38, 50% of the traffic belongs to V2X RAT 1 and 50% of the traffic belongs to V2X RAT 2 for a given geographic location and at a given time. In such a case, each of the two systems/RATs will have 50% of the time resources reserved for their respective transmissions); 
and transmitting in accordance with channel access methods of one of the plurality of technologies during a resource allocated according to the received TDM configuration (¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs; ¶ 37, Within each slot, one or multiple users within the same technology group may access the medium for transmission according to the technology intrinsic access method; ¶ 35, channel access protocols of ITS-G5 and C-V2X).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42). 

Regarding claim 11, Gomes teaches the method of claim 10, wherein each of the plurality of technologies operate in accordance with channel access methods defined for each technology (Gomes ¶ 37, Within each slot, one or multiple users within the same technology group may access the medium for transmission according to the technology intrinsic access method; ¶ 35, channel access protocols of ITS-G5 and C-V2X).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes and in view of WO 2021139601 by Sun et al. (hereinafter Sun).

Regarding claim 8, Gomes teaches the method of claim 5.
Although Gomes teaches the TDM configuration, Gomes does not explicitly disclose assigning an expiration timer to the TDM configuration.
Sun in the same or similar field of endeavor teaches the concept of assigning an expiration timer to a TDM configuration (page 10 of 63 of the attached document). By modifying Gomes teachings of the TDM configuration with Sun’s teachings of the concept of assigning an expiration timer to a TDM configuration, the modification results in assigning an expiration timer to the TDM configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Sun’s above teachings. The motivation is improving reliability of service processing of a communication device (Sun page 2 of 63 of the attached document). Known work in one field of endeavor (Sun prior art) may prompt variations of it for use in either the same field or a different one (Gomes prior art) based on design incentives (improving reliability of service processing of a communication device) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 12-13 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes and in view of US 20130294412 by Wang et al. (hereinafter Wang).

Regarding claim 12, Gomes teaches the method of claim 10.
Gomes does not explicitly disclose but Wang in the same or similar field of endeavor teaches falling back to a default TDM configuration upon expiration of a timer assigned to a last received TDM configuration, or upon departure from a geographic location (¶ 57, the terminal just performs a handover…the notification message transmitted from the terminal to the eNB may not include the TDM setting information, but the notification message can indicate that the terminal will use the default TDM setting…the terminal and the eNB may adopt a default operation mode corresponding to the default TDM setting; ¶ 30, the terminal…just hands over to a new cell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Wang’s above teachings. The motivation is avoiding in-device coexistence interference in a wireless communication terminal, a terminal and an eNodeB (Wang ¶ 2). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Gomes prior art) based on design incentives (avoiding in-device coexistence interference in a wireless communication terminal, a terminal and an eNodeB) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 13, the combination teaches the method of claim 12, wherein the TDM configuration is valid for transmissions (Gomes ¶ 99, converting the determined allocation into respective time slot indications for each of the one or more V2X RATs. The respective time slot indications indicate a time during which V2X communications of each of the one or more V2X RATs can be communicated. The time slots of the time slot indications may be synchronized to a predefined or configured time synchronization source. Additionally, each of the time slot indications indicate a start time of the time slot, a slot duration, and an assignment of a V2X RAT of the one or more V2X RATs; ¶ 37, Within each slot, one or multiple users within the same technology group may access the medium for transmission according to the technology intrinsic access method).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42). 

Regarding claim 20, the combination teaches the method of claim 12.
Gomes teaches a TDM configuration is based on matching a distribution of technologies over a geographical area (Gomes ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area; ¶ 79, A percentage re-partition of all messages for the given V2X RATs is calculated based on the traffic observations over a given period of time (e.g., x % of all messages are first V2X RAT messages and y % (y=100−x) messages are second V2X RAT messages). Typically, the resource allocations are done based on this type of calculation. For example, if first V2X RAT messages correspond to x % of all messages, then x % of the total amount of resources should be given to the first V2X RAT. Of course, a certain granularity can be applied (e.g., 10% steps or increments, and/or the like), and the closest value to the applicable percentage level is retained; ¶ 38, 50% of the traffic belongs to V2X RAT 1 and 50% of the traffic belongs to V2X RAT 2 for a given geographic location and at a given time. In such a case, each of the two systems/RATs will have 50% of the time resources reserved for their respective transmissions).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).
Gomes does not explicitly disclose the default TDM configuration is based on matching a distribution of technologies over a geographical area.
Wang in the same or similar field of endeavor teaches the default TDM configuration (¶ 57). By modifying Gomes’ teachings of a TDM configuration is based on matching a distribution of technologies over a geographical area with Wang’s teachings of the default TDM configuration, the modification results in the default TDM configuration is based on matching a distribution of technologies over a geographical area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s above teachings. The motivation is avoiding in-device coexistence interference in a wireless communication terminal, a terminal and an eNodeB (Wang ¶ 2).

Regarding claim 21, the combination teaches the method of claim 12, wherein the default TDM configuration is based on splitting resources (Wang ¶ 57; Gomes ¶ 78-79 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gomes’ teachings of a TDM configuration is based on splitting resources. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes’ teachings with Wang’s teachings of a default TDM configuration. The motivation is avoiding in-device coexistence interference in a wireless communication terminal, a terminal and an eNodeB (Wang ¶ 2).

Regarding claim 22, the combination teaches the method of claim 21, wherein the resources are split equally (Gomes ¶ 38, 50% of the traffic belongs to V2X RAT 1 and 50% of the traffic belongs to V2X RAT 2 for a given geographic location and at a given time. In such a case, each of the two systems/RATs will have 50% of the time resources reserved for their respective transmissions; ¶ 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Regarding claim 23, the combination teaches the method of claim 12, wherein the default TDM configuration is based on a conservative reservation (Gomes ¶ 60, discloses an example where at most a 25% of resources is allocated to V2X RAT 2; ¶ 78, the central mgmnt entity 710 observes the traffic load situation (e.g., by counting the packets transmitted by first V2X RAT ITS-Ss 702 and second V2X RAT ITS-Ss 702, respectively)… the central mgmnt entity 710 may use any of the channel sensing mechanisms discussed previously to observe the traffic load in the service area; ¶ 79, A percentage re-partition of all messages for the given V2X RATs is calculated based on the traffic observations over a given period of time (e.g., x % of all messages are first V2X RAT messages and y % (y=100−x) messages are second V2X RAT messages). Typically, the resource allocations are done based on this type of calculation. For example, if first V2X RAT messages correspond to x % of all messages, then x % of the total amount of resources should be given to the first V2X RAT. Of course, a certain granularity can be applied (e.g., 10% steps or increments, and/or the like), and the closest value to the applicable percentage level is retained; Table 1 shows a small amount of timeslots allocated to V2X RAT2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gomes’ one or more other embodiments. The motivation is implementing a fair sharing of available resources between competing V2X RATs (Gomes ¶ 42).

Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210014656 by Mueck et al. discloses static and semi-static TDM configuration and traffic load; and 
US 20160100400 by Lu et al. discloses defining TDM time slots corresponding to a plurality of RATs based on varying amounts of traffic on different RATs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476